    -                   ~--




                    ~
                                           :



                                                                                                     ,
                                                                                                                                                                        ·FILED        I


                                                                                                                                                                        APR 18 2019
                            CltRt- n.,::.. r nJr+.                  I                                                                                             ~-A..M90RE;-jR:,etE-RK
                                                                                                                                                                   US DIST~URT, EDNC
                                                                                                                                                                 BY               DEPGLK



                                \T\-.1                  (\Q,_ffi&        '" s. --:so            Qm£,S              L . £-no.~\ *- ~IE Ll'i- cc;-~ r--
                                                                                                                                                   ,'?-
                                               I
                                                   Cott-e~(             CA~O~l\·\ed                      ~ob~ c_,                              De.f~(\ol-er
                                                                                                                                                                                                         I

                            l.,t)G\(                                                                                                                               -&r :th-e...
                            ~rsi:                   9r-e~    Ac.,-r-        {.-Or           -t-k          \~~      l       c~l                        R~o.       ~      ~\J--'L.           o:o
                         'l. (\a' Al \.t>rl"' ./) O"- vJho -iR\ ~ht o-ek:N:l etl -~ s= kvJ«'terl +o
                                           '-J
                        -ICM,..! v2b.o y O;<A ~\\:_ 4Jp C\.bs:iG\- ~h'.ts ~~ 5o A.- h~                                                                                   ~



                        I~             f\oos              boici         .{lorn              $"-€ fh.e.cYle.- .

                                                                                                              <,A
                                                                                                                           ~




                                                                                                                                                                                  I
                                                                                                                                     AA/,
                                                                                                           -//>It                  i<--r   '7 , . ,
                                                                                                               )Jfi'U//                        f7&Y~.                                            •,

                                                                                                               v                                       -                                         I




I
                                                                        -
                                                                                                                   L{ -        J   'i- /_~
                                       /




                                                                                                                                                                                                 '
                                                                                                                                                                                                 :



                        I
                        I                                                                                                                                                                            I




                        I                                                                                                                                                                            r




        '


            -   -       -         --               --           -- - -      -   - - -   -          ----    -   -       -   -          -    -           -     -    - -    -   --           --

                        I


                        I                                                                                                                                                                             I
                        I                                                                                                                                                                                I



                        I
                        I

                                                                                                                                                                                                  -

                                                                                                                                                                                                      ,I
